DETAILED ACTION
This communication is a Final Office Action on the merits in response to communications received on 07/14/2022. Therefore, Claims 1-22 are pending and have been addressed below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract without significantly more. 
3.	Under Step 1 of the two-part analysis from Alice Corp, the claims are directed to a process (a series of acts or steps) – see claims 1 and 19, and a manufacture (an article that is given a new form, quality, property, or combination through man-made or artificial means) – see claim 11. Thus, each of the claims falls within one of the four statutory categories.
4.	Under Step 2A – Prong One of the two-part analysis from Alice Corp, the claimed invention is directed to an abstract idea.
5.	Claim 1 which is representative of claim 11 recites:
“receiving…a plurality of sets of terms and conditions for customer agreements”, “receiving…customer feedback on the plurality of sets of terms and conditions”,  “training…to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback”, “receiving…a new set of terms and conditions for a customer agreement”, “creating…a summary of the new set of terms and conditions”,  and “outputting…the summary in a human-readable format.”
6.	Claim 19 recites:
“receiving…a summary of a set of terms and conditions for a customer agreement, wherein the summary…trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions”, “providing…the summary to a human reviewer for approval responsive to receiving approval of the summary”, “generating…a message to a customer subject to the customer agreement, wherein the summary is included in the message”, and “sending…the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions”.
The limitations above demonstrate the independent claims are directed toward the abstract idea of summarizing and providing summarized terms and conditions of a customer agreement which are concepts that encompass legal interactions (i.e., agreements in the form of contracts, legal obligations) and mental processes (i.e., observations, evaluations, judgments, and opinions), which is subject matter that falls within the certain methods of organizing human activity and mental processes groupings of abstract ideas.  See MPEP 2106.04 II
The Applicant’s Specification in at least [0002] discloses  An account such as a credit account, bank account, customer loyalty/reward account, or the like typically has a set of terms and conditions which govern the roles and responsibilities of the account issuer (bank, merchant, company, or the like) and of the account holding customer. The terms and conditions may define things such as, but not limited to: the billing cycle of an account; chargeable fees; the minimum payment required on the balance of the account; the payment due date for the account; the number of points awarded per dollar spent on the account; cancellation conditions for the account; responsibilities in the event of theft/misuse of the account; expiration of loyalty/reward points; and the interest rate charged on the account. An accountholder should be aware of and understand the terms and conditions applicable to their account because a failure to comprehend such terms and conditions can lead to misunderstandings and confusion. Because of this, issuers of accounts may be motivated, or even required by law, to advise account holding customers of some aspects of the terms and conditions and/or provide customers with access to the terms and conditions applicable to their account. Likewise, when terms and conditions change during the life of the account, account issuers may be similarly motivated, or required by law, to advise account holding customers and/or provide them with access to the applicable terms and conditions.

As such, the limitations of claims 1 and 11 including receiving, training, receiving, creating, and outputting describe a series of steps for evaluating terms and conditions of a customer agreement and providing the terms and conditions in a simplified form which are limitations that can be practically be performed in the human mind, with or without use of a physical aid such a pen and paper, thus the limitations fall within the mental process grouping. Similarly, the limitations of claim 19 fall within the certain methods of organizing human activity because receiving, providing, generating, and sending describe a series of steps for a human reviewer to receive a summary of a customer agreement, approve the summary of the customer agreement and provide the customer the customer agreement which can reasonably be characterized as legal interactions or obligations being performed by an account issuer.  As such, all of these limitations recited in the independent claims are an abstract idea. 
7.	Under Step 2A – Prong Two of the two-part analysis from Alice Corp, this judicial exception is not integrated into a practical application because the additional elements of: “an artificial intelligence”, “a computer system”, “a smart summarizer”, “a non-transitory computer readable storage medium”, - see claims 1, 11, and 19 is/are adding the words “apply it” with the judicial exception or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea as discussed in MPEP 2106.05 (f).
8.	Thus, the additional claim elements are not indicative of integration into a practical application, because the claims do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea and the claims are directed to an abstract idea.
9.	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of “an artificial intelligence”, “a computer system”, “a smart summarizer”, “a non-transitory computer readable storage medium” amount to no more than mere instructions in which to apply the judicial exception and does not provide an inventive concept. 
10.	Claims 2-10, 12-18, and 20-22 are dependent of claims 1, 11 and 19. 
Claims 2 and 12 recite “revising, by the smart summarizer, the summary based on customer feedback on the summary and the new set of terms and conditions”, claim 3 recites “sending, by the computer system, the summary to a customer who is subject to the new set of terms and conditions”, claim 4 recites “sending, by the computer system, the summary to a webpage for display in response to a user request for a summary of the new set of terms and conditions” claims 10 and 18 recite “creating a revision summary which summarizes revisions enacted between the new set of terms and conditions and a previous set of terms and conditions which was revised to create the new set of terms and conditions” all add extra-solution activity to the judicial exception as discussed in MPEP 2106.05 (g). As shown in MPEP 2106.05 (d) II, the courts indicated in the Versata and Ultramerical court decisions that “storing and retrieving information in memory”, “electronic record keeping”, and “updating an activity log” are recognized computer functions that are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Additionally, Claims 5 and 13 recite “receiving click tracking data from online customer viewings of the plurality of sets of terms and conditions”, claims 6 and 14 recite “receiving call center logs regarding customer questions about the plurality of sets of terms and conditions.”, claims 7 and 15 recite “receiving call center audio regarding customer questions about the plurality of sets of terms and conditions”, claims 8 and 16 recite “receiving the new set of terms and conditions for a credit card agreement”, claims 9 and 17 recite “receiving the new set of terms and conditions for a brand loyalty program”, claim 20 recites “generating the message as a cellular text message”, claim 21 recites “generating the message as a electronic mail message”, and claim 22 recite “generating the message as a letter to be mailed via a postal service” all serve to further describe the data and/or information recited in the abstract idea.  Accordingly, the dependent claims do not include any additional elements that provide an inventive concept or integrate the abstract idea into a practical application. 

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim(s) 1-5, 10-13, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bui (2018/0239959).

With respect to claims 1 and 11, Bui discloses 
a method and non-transitory computer readable storage medium for summarizing terms and conditions of a customer agreement (¶ 0136: discloses the system can analyze documents, i.e., contracts under negotiation and present simplified summarizing information to users.),
the method comprising: 
receiving, by an artificial intelligence of a computer system, a plurality of sets of terms and conditions for customer agreements (¶ 0336, 0338: discloses the goal optimization system 100 which represents a computer system can extract terms from disparate types of documents. Utilizing machine learning techniques which represents an artificial intelligence the system can analyze previously received documents and can determine groupings or clusterings of terms and clauses that are included in the documents.); 
receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions (¶ 0340, 0409: discloses the system can monitor versions of documents being transmitted between negotiating parties and based on the monitoring the system can identify terms that appear to be important and/or the system can use natural language understanding techniques to analyze comments provided between users of a same negotiating entity.); 
training, by the artificial intelligence, to become a smart summarizer configured to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback  (¶ 0136, 0338, 0345, 0366, 0394, 0408-0409: discloses deep learning techniques may be utilized to identify different wording or verbiage for each of a multitude of legal terms. The system can maintain ontology information associated with terms, clauses, included in disparate documents.  The ontology information can be learned over time by the system using one or more machine learning models.  The system can monitor versions of documents being transmitted between negotiating parties and identify terms that appear to be important based on their routine change. Also, the system analyzes comments presented in versions or comments provided between users and can present summary information for extracted terms.  Through the use of machine learning techniques the system can import texts related to form contracts.); 
receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement (¶ 0337, 0342, 0370: discloses the system can capture terms included in documents.  As new documents are received they can be similarly clustered and any new contract language can be included.);
 creating, by the smart summarizer, a summary of the new set of terms and conditions (¶ 0337, 0381-0382: discloses the system monitors modifications to the documents and presents summary information describing the differences.  The system can generate a new document based on a selection of terms or update an existing document to create a new version of an existing document.); and 
outputting, by the smart summarizer, the summary in a human-readable format (¶ 0336, 0369, 0407, 0412, 0421: discloses the extracted terms and values can be presented to a user as a summary of a document. Thus, users can gain insight into potentially impenetrable contracts through viewing underlying terms.  The terms themselves may be presented in easy to understand verbiage instead of actual language included in the documents, such that unsophisticated users can rapidly understand the documents.  Also, ontology information may be stored in a human-readable format and can be presented as a chart to a user for confirmation that the information is accurate.)

With respect to claims 2 and 12, Bui discloses the method and non-transitory computer readable storage medium, further comprising:
revising, by the smart summarizer, the summary based on customer feedback on the summary and the new set of terms and conditions. (¶ 0366, 0382, 0385, 0389: discloses the system monitors modifications to the document over time and presents summary information describing the differences. The system can utilize previously received or prepared documents and the based on the options tables applied to these previously received documents can prepare a new document.)

With respect to claim 3, Bui discloses the method as recited in Claim 1, further comprising:
sending, by the computer system, the summary to a customer who is subject to the new set of terms and conditions. (¶ 0385: discloses as the document is updated the system can create a new version of the document which can be shared with other users for review.)

With respect to claim 4, Bui discloses the method as recited in Claim 1, further comprising:
sending, by the computer system, the summary to a webpage for display in response to a user request for a summary of the new set of terms and conditions. (¶ 0385, 0408: discloses a user can provide a document for analysis to system 100. In response the user interface which represents a webpage can present summary information for extracted terms.)

With respect to claims 5 and 13, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions comprises:
receiving click tracking data from online customer viewings of the plurality of sets of terms and conditions. (¶ 0408: discloses the system can monitor versions of documents being transmitted between negotiating parties and can identify terms that appear important based on their routine change.)

With respect to claims 10 and 18, Bui discloses the method and non-transitory computer readable storage medium, wherein the new set of terms and conditions comprise revised terms and conditions, and the creating, by the smart summarizer, a summary of the new set of terms and conditions comprises:
creating a revision summary which summarizes revisions enacted between the new set of terms and conditions and a previous set of terms and conditions which was revised to create the new set of terms and conditions. (¶ 0337, 0381-0382: discloses the system monitors modifications to the documents and presents summary information describing the differences.  The system can generate revisions of documents. To reduce complexities associated with review, the system can present easy to understand differences between versions of the document or between two or more different documents.)

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 6-9 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui (2018/0239959).

With respect to claims 6 and 14, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions comprises:
receiving customer questions about the plurality of sets of terms and conditions. (¶ 0409: discloses the system can analyze comments presented in versions or comments provided between users of the same negotiating entity.)
The Bui reference does not explicitly disclose receiving call center logs.
However, the Examiner asserts that the data identifying the customer questions about the plurality of sets of terms and conditions as including call center logs is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the call center logs be included as the user comments of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.


With respect to claims 7 and 15, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions comprises:
receiving customer questions about the plurality of sets of terms and conditions. (¶ 0409: discloses the system can analyze comments presented in versions or comments provided between users of the same negotiating entity.)
The Bui reference does not explicitly disclose receiving call center audio.
However, the Examiner asserts that the data identifying the customer questions about the plurality of sets of terms and conditions as including call center audio is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the call center audio be included as the user comments of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claims 8 and 16, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement, comprises:
receiving the new set of terms and conditions (¶ 0337, 0342, 0370: discloses the system can capture terms included in documents.  As new documents are received they can be similarly clustered and any new contract language can be included.) 
The Bui reference does not explicitly disclose receiving a credit card agreement.
However, the Examiner asserts that the data identifying the new set of terms and conditions as including a credit card agreement is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the credit card agreement be included as the new contract language of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

With respect to claims 9 and 17, Bui discloses the method and non-transitory computer readable storage medium, 
wherein the receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement, comprises:
receiving the new set of terms and conditions (¶ 0337, 0342, 0370: discloses the system can capture terms included in documents.  As new documents are received they can be similarly clustered and any new contract language can be included.) 
The Bui reference does not explicitly disclose receiving a brand loyalty program.
However, the Examiner asserts that the data identifying the new set of terms and conditions as including a brand loyalty program is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the brand loyalty program be included as the new contract language of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

16.	Claims 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bui (2018/0239959) in view of Shetty (2004/0220819).

With respect to claim 19, Bui discloses 
a method of providing summarized terms and conditions of a customer agreement (¶ 0136: discloses the system can analyze documents, i.e., contracts under negotiation and present simplified summarizing information to users.), the method comprising:
receiving, by a computer system, a summary of a set of terms and conditions for a customer agreement (¶ 0336, 0338: discloses the goal optimization system 100 which represents a computer system can extract terms from disparate types of documents. Utilizing machine learning techniques which represents an artificial intelligence the system can analyze previously received documents and can determine groupings or clusterings of terms and clauses that are included in the documents.), 
wherein the summary is created by an artificial intelligence trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions (¶ 0136, 0338, 0345, 0366, 0394, 0408-0409: discloses deep learning techniques may be utilized to identify different wording or verbiage for each of a multitude of legal terms. The system can maintain ontology information associated with terms, clauses, included in disparate documents.  The ontology information can be learned over time by the system using one or more machine learning models.  The system can monitor versions of documents being transmitted between negotiating parties and identify terms that appear to be important based on their routine change. Also, the system analyzes comments presented in versions or comments provided between users and can present summary information for extracted terms.  Through the use of machine learning techniques the system can import texts related to form contracts.); 
Bui does not explicitly disclose the following limitations. 
However, Shetty which is pertinent in art to the claimed invention is related to an automated system for interfacing a legal representative of a legal department and a customer in the generation of legal agreements.
providing, by the computer system, the summary to a human reviewer for approval (¶ 0049: discloses the legal representative is automatically notified of the legal agreement at which to review and approve or deny the legal agreement); 
responsive to receiving approval of the summary, generating, by the computer system, a message to a customer subject to the customer agreement (¶ 0049: discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.), wherein the summary is included in the message (¶ 0049: the generated e-mail includes the uniform resource listing address where the legal agreement can be viewed.); and 
sending, by the computer system, the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions (¶ 0050-0053: discloses the generated email can be automatically sent to the customer.  The customer accesses the legal agreement and reviews the legal agreement and then inputs acceptance or non-acceptance of the legal agreement via the customer terminal).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the system of Bui to include the features of providing, by the computer system, the summary to a human reviewer for approval; responsive to receiving approval of the summary, generating, by the computer system, a message to a customer subject to the customer agreement wherein the summary is included in the message and sending, by the computer system, the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions, as disclosed by Shetty to achieve the claimed invention.  As disclosed by Shetty, the motivation for the combination would have been to interface with the customer in the generation of a legal agreement in order to improve the process of reviewing and accepting legal agreements. (¶ 0207)  

With respect to claim 21, the combination of Bui and Shetty discloses the method as recited in Claim 19, wherein the generating, by the computer system, a message to a customer subject to the customer agreement comprises:
generating the message as an electronic mail message. (¶ 0049: Shetty discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.)

With respect to claims 20 and 22, the combination of Bui and Shetty discloses the method as recited in Claim 19, wherein the generating, by the computer system, a message to a customer subject to the customer agreement comprises:
generating the message (¶ 0049: Shetty discloses when the legal representative approves the legal agreement, the system 100 automatically generates an e-mail.)
The combination of Bui and Shetty does not explicitly disclose the message as a cellular text message and/or a letter to be mailed via a postal service. 
However, the Examiner asserts that the data identifying the message as a cellular text message and/or a letter to be mailed via a postal service is simply a label for the data and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the meaning and information conveyed through labels (i.e., the specific type of information) which does not explicitly alter or impact the steps of the method does not patentably distinguish the claimed invention from the prior art in terms of patentability.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the cellular text message and/or letter be included as the message of the combination of Bui and Shetty because the type of information being generated does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention.

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive. 

With Respect to Rejections Under 35 USC 101
Applicant argues “Applicant respectfully disagrees with this assertion. The Claim features are directed toward and clearly recite "an artificial intelligence of a computer system" that receives "a plurality of sets of terms and conditions for customer agreements" and "customer feedback on the plurality of sets of terms and conditions." The Claims go on to recite, "training, by the artificial intelligence, to become a smart summarizer configured to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback"; "receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement"; "creating, by the smart summarizer, a summary of the new set of terms and conditions"; and "outputting, by the smart summarizer, the summary in a human-readable format." As such, Applicant respectfully contends the features of Claim 1 do not recite the abstract idea that can be practically be performed in the human mind as suggested by the instant Office Action, but instead, provide a specific set of logical sequences for machine learning, e.g., developing, training, and ultimately utilizing an artificial intelligence (Al) of a computer system. Moreover, the Patentability of Al with respect to 35 USC 101 is recited in and supported by US Patents and Applications to the level that the USPTO has established and maintains an "Artificial Intelligence Patent Dataset" which is presently found at the hyperlink address "https://www.uspto. gov/ip-policy/economic-research/research-datasets/artificial-intelligence- patent-dataset". For at least this reason, Applicant respectfully submits Al and specifically Claim features that include machine learning and training Al, does not fall under the abstract mental process grouping.”  The Examiner respectfully disagrees.
The Examiner finds the response unpersuasive and asserts MPEP 2106.04(a)(2) (III) discusses that claims can recite a mental process even if they are claimed as being performed on a computer. The recitation of "an artificial intelligence of a computer system" and “a smart summarizer” does not preclude the claim limitations from falling within mental processes grouping of abstract ideas. These additional elements are using a computer as a tool to perform a mental process. In the instant case, claim 1 recites “receiving…a plurality of sets of terms and conditions for customer agreements”, “receiving…customer feedback on the plurality of sets of terms and conditions”,  “training…to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback”, “receiving…a new set of terms and conditions for a customer agreement”, “creating…a summary of the new set of terms and conditions”,  and “outputting…the summary in a human-readable format.” For instance, claims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes from MPEP 2106.04(a)(2) (III) include a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016). The remarks rely upon machine learning, Al, and specifically claim features which are features that do not make the claimed invention any less abstract.  The specificity of these techniques is insufficient to establish patent eligibility when they are not reflected in the claim. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “With respect to the allegation that the features of Claim 1 recite an abstract idea of certain methods of organizing human activity. At page 4, to support the Office Action's abstract method of organizing human activity assertion, the instant office Action states, "Similarly, the limitations of claim 19 fall within the certain methods of organizing human activity because receiving, providing, generating, and sending describe a series of steps for a human reviewer to receive a summary of a customer agreement, approve the summary of the customer agreement and provide the customer the customer agreement which can reasonably be characterized as legal interactions or obligations being performed by an account issuer." (Emphasis Added) Applicant respectfully disagrees with this assertion. The Claim features do not recite legal interactions or obligations being performed by an account issuer. While the Claim does recite "a plurality of sets of terms and conditions for customer agreements", these are not the crux of the inventive aspects of Claim 1, but are merely the product upon which the invention is being applied. Further, the claimed features do not have anything to do with legal interactions or obligations being performed. Instead, the Claimed features are directed toward "an artificial intelligence of a computer system" that receives "a plurality of sets of terms and conditions for customer agreements" and "customer feedback on the plurality of sets of terms and conditions." At that point, the Claim clearly provides the process being performed by the "artificial intelligence of the computer system". That is, "training the artificial intelligence, to become a smart summarizer configured to summarize aspects of the plurality of sets of terms and conditions based on the customer feedback." Since the smart summarizer is summarizing aspects based on customer feedback, it is not doing anything with respect to legal interactions or obligations being performed. In contrast, if there are any legal interactions or obligations being performed, those would be outside of the Claimed matter which are only summarizing aspects of the plurality of sets of terms and conditions.” The Claims go on to recite the features, "receiving, by the smart summarizer, a new set of terms and conditions for a customer agreement; creating, by the smart summarizer, a summary of the new set of terms and conditions; and outputting, by the smart summarizer, the summary in a human-readable format." Here again, there are no legal interactions or obligations being performed. As such, Applicant respectfully contends the features of Claim 1 do not recite the abstract idea of certain methods of organizing human activity as suggested by the instant Office Action. Thus, the answer to Step 2A prong 1 must be No, the Claim as a whole does not recite an abstract idea.”  The Examiner respectfully disagrees. 
 	The Examiner finds the response unpersuasive and asserts MPEP 2106.04(a)(2) (II) discusses the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. In the instant case, claim 19 recites “receiving…a summary of a set of terms and conditions for a customer agreement, wherein the summary…trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions”, “providing…the summary to a human reviewer for approval responsive to receiving approval of the summary”, “generating…a message to a customer subject to the customer agreement, wherein the summary is included in the message”, and “sending…the message to the customer to facilitate understanding, by the customer, of the set of terms and conditions”. These limitations may be reasonably characterized as legal interactions or obligations being performed between a human reviewer and a customer. For these reasons, the rejections under 101 are being maintained.

Applicant further argues “Therefore, Applicant respectfully submits the elements of Claim 1 are sufficient to overcome the rejection under 35 U.S.C. § 101. Independent Claims 11 and 19 recite features similar to (yet possibly different from) the features identified above with respect to independent Claim 1. Therefore, Applicant respectfully submits that the elements of Independent Claims 11 and 19 are also sufficient to overcome the rejection under 35 U.S.C. § 101 for at least the reasons given above with respect to Claim 1. Claims 2-10 depend from Independent Claim 1 and recite additional features thereof. Claims 12-18 depend from Independent Claim 11 and recite additional features thereof. Claims 20-22 depend from Independent Claim 19 and recite additional features thereof. Therefore, Applicant respectfully submits Claims 2-10, 12-18, and 20-22 overcome the rejection under 35 U.S.C. § 101 for at least the reasons set forth above with respect to Independent Claims 1, 11, and 19. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of pending Claims 1-22 under 35 U.S.C. § 101.”  The Examiner respectfully disagrees.
Applicant's arguments with respect to claims 1-22 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without pointing out how the language of the claims integrates the judicial exception into a practical application and/or provides an inventive concept.

With Respect to Rejections Under 35 USC 102

Applicant argues “Applicant respectfully submits Bui fails to anticipate the features, "receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions." The Office Action relies on, "¶ 0340, 0409 of Bui to allegedly anticipate the claimed features. Applicant respectfully disagrees with the Office Action's interpretation of Bui.  This section of Bui discloses "initial terms presented to the user (e.g., 'above-the-fold') may represent terms indicated as being the most important, or most frequently altered or argued over during negotiation" where the initial terms presented to the user are determined using methods such as, "the system can monitor versions of documents being transmitted between negotiating parties. Based on this monitoring, the system can identify or flag terms that appear to be important based on their routine change. Optionally, the system can utilize natural language understanding techniques to analyze comments presented in versions, or comments provided between users of a same negotiating entity. The system can therefore determine which terms appear to be most at issue and can optionally present these terms first" in order to "carry out the method or process steps" that are part of Bui's invention. Applicant respectfully submits this section of Bui does not anticipate the features, "receiving, by the artificial intelligence of the computer system, customer feedback on the plurality of sets of terms and conditions." Instead, Applicant respectfully submits Bui anticipates the system initially presenting "above-the-fold" terms to the user, where the "above-the-fold" terms cannot be based on customer feedback, as the customer is being initially presented with the above-the fold terms. If the system is providing these aspects during the initial presentation to the user (e.g., customer), then the system cannot be using customer feedback, as this has not yet occurred. For at least this reason, Applicant respectfully submits Independent Claims 1 and 11 are not anticipated by Bui, and as such, are in condition for allowance.”  The Examiner respectfully disagrees.
	The Examiner contends the reason to look to the Bui reference is because in at least ¶ 0136, 0409 the system can analyze documents, i.e., contracts under negotiation and present simplified summarizing information to users.  The system can monitor versions of documents which represent customer agreements being transmitted between negotiating parties. Based on this monitoring, the system can identify or flag terms that appear to be important based on their routine change. Optionally, the system can utilize natural language understanding techniques to analyze comments presented in versions, or comments provided between users of a same negotiating entity. As best understood from the citations of the Bui reference the “receiving” step is being performed by the system monitoring versions of documents being transmitted between negotiating parties. The analyzation of terms and comments indicates the system of Bui is receiving customer feedback.  Here the Applicant’s remarks indicate the system cannot be using customer feedback as this has not yet occurred however the Examiner has explained why the cited teachings of Bui cover the limitation as claimed. For these reasons, the rejections under 102 are being maintained.

Applicant further argues “Claims 2-5 and 10 depend from Independent Claim 1. Claims 12-13 and 18 depend from Independent Claim 11. Therefore, these Claims are patentable over the applied reference for at least the reasons set forth above with respect to Claims 1 and 11. Accordingly, Applicant respectfully requests that the Examiner reconsider and withdraw the rejection of Claims 1-5, 10-13, and 18 under 35 U.S.C. § 102(a)(2) based on Bui.”  The Examiner respectfully disagrees.
Applicant's arguments with respect to claims 1-5, 10-13, and 18 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

With Respect to Rejections Under 35 USC 103
Applicant argues “With respect to Claims 6 and 14, at page 12, the Instant Office Action states, "The Bui reference does not explicitly disclose receiving call center logs." 
The Office Action has provided no legal reasoning, rationale, or evidence to overcome the failure of Bui to disclose the Claimed features. As such, Applicant respectfully submits the features of Claims 7 and 15 are not obvious in light of the cited reference, as the rejection fails to provide any legal foundation that would be construed as teaching or rendering obvious the claimed features receiving call center logs. 
With respect to Claims 7 and 15, at page 13, the Instant Office Action states, "The Bui reference does not explicitly disclose receiving call center audio." The Office Action has provided no legal reasoning, rationale, or evidence to overcome the failure of Bui to disclose the Claimed features. As such, Applicant respectfully submits the features of Claims 7 and 15 are not obvious in light of the cited reference, as the rejection fails to provide any legal foundation that would be construed as teaching or rendering obvious the claimed features receiving call center audio.”  The Examiner respectfully disagrees. 
The Examiner finds this response unpersuasive and maintains this descriptive material does not distinguish the claimed invention from the prior art in terms of patentability.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the call center logs/call center audio be included as the user comments of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Applicant further argues “With respect to Claims 8 and 16, at page 14, the Instant Office Action states, "The Bui reference does not explicitly disclose receiving a credit card agreement." The Office Action has provided no legal reasoning, rationale, or evidence to overcome the failure of Bui to disclose the Claimed features. As such, Applicant respectfully submits the features of Claims 7 and 15 are not obvious in light of the cited reference, as the rejection fails to provide any legal foundation that would be construed as teaching or rendering obvious the claimed features receiving a credit card agreement. With respect to Claims 9 and 17, at page 15, the Instant Office Action states, "The Bui reference does not explicitly disclose receiving a brand loyalty program." The Office Action has provided no legal reasoning, rationale, or evidence to overcome the failure of Bui to disclose the Claimed features. As such, Applicant respectfully submits the features of Claims 7 and 15 are not obvious in light of the cited reference, as the rejection fails to provide any legal foundation that would be construed as teaching or rendering obvious the claimed features receiving a brand loyalty program.” The Examiner respectfully disagrees.
The Examiner finds this response unpersuasive and maintains this descriptive material does not distinguish the claimed invention from the prior art in terms of patentability.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the credit card agreement/brand loyalty be included as the new contract language of Bui because the type of information being received does not functionally alter or relate to the steps of the method and merely labeling the information differently from that in the prior art does not patentably distinguish the claimed invention. See In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Applicant further argues “With respect to Bui, for the reasons provided supra, in the response to the rejection of Claims 1 and 11, Applicant respectfully submits Bui fails to teach or render obvious the features, "receiving, by a computer system, a summary of a set of terms and conditions for a customer agreement, wherein the summary is created by an artificial intelligence trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions." With respect to Shetty, the Office Action has not relied upon Shetty to teach or render obvious the features, "receiving, by a computer system, a summary of a set of terms and conditions for a customer agreement, wherein the summary is created by an artificial intelligence trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions." Therefore, Applicant respectfully submits Bui in view of Shetty fails to teach or render obvious the features, "receiving, by a computer system, a summary of a set of terms and conditions for a customer agreement, wherein the summary is created by an artificial intelligence trained on a plurality of sets of terms and conditions and customer feedback to the plurality of sets of terms and conditions." 
As such, Claim 19 is not rendered obvious over Bui in view of Shetty and is in condition for allowance.”  The Examiner respectfully disagrees.
Applicant's arguments with respect to claim 19 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Here, the reply merely reproduces the limitation of claim 19 but does not explain why the combination of Bui and Shetty does not teach the recited claim limitation. For these reasons, the rejections under 103 are being maintained.

Applicant further argues “Claims 20-22 depend from Claim 19 and recite additional features thereof. Therefore, Applicant respectfully submits Claims 20-22 are patentable over the applied references for at least the reasons set forth above with respect to Claim 19.”  The Examiner respectfully disagrees.
Applicant's arguments with respect to claims 20-22 fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EHRIN PRATT whose telephone number is (571)270-3184. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EHRIN PRATT
Examiner
Art Unit 3629



/EHRIN L PRATT/Examiner, Art Unit 3629                                                                                                                                                                                                        

/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629